 534DECISIONSOF NATIONALLABOR RELATIONS BOARDThe National Heating CompanyandMack C. RoachThe National Heating CompanyandPipe FittersLocalUnion 392 of the United Association of Jour-neymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,AFL-CIO,and Sheet Metal Workers InternationalAssociation,Local141,AFL-CIO.Cases9-CA-3754 and 9-CA-3776 and 9-RC-6544IT IS HEREBY FURTHER ORDERED that the elec-tion in Case 9-RC-6544, conducted herein onNovember 29, 1965, be, and it hereby is, set aside.[Direction of Second Election omitted frompublication.]INo exceptions having been filed to the Trial Examiner's findings ofSec 8(a)(I) and (3) violations, such findings are hereby adopted,proformaSeptember25, 1967DECISION,ORDER,AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn February 8, 1967, Trial Examiner John P.von Rohr issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affirm-ative action, as set forth in the attached Trial Ex-aminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in certainother unfair labor practices alleged in the complaint.He further recommended that the representationelection held on November 29, 1965, in Case9-RC-6544, be set aside and a new election beheld. Thereafter, the General Counsel filed limitedexceptions to the Trial Examiner's Decision and asupporting brief and the Respondent filed an an-swering brief to the General Counsel's limited ex-ceptions.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, The National HeatingCompany, Cincinnati, Ohio, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Trial Examiner: Upon charges,duly filed, the General Counsel of the National LaborRelations Board, by the Regional Director for Region 9(Cincinnati,Ohio), issued a consolidated complaint onDecember 30, 1965, against The National Heating Com-pany, herein called the Respondent or the Company, al-leging that it had engaged in certain unfair labor practicesaffecting commerce within the meaning of Section 8(a)(1),(3),and (5) of the National Labor Relations Act, asamended, 61 Stat. 136, herein called the Act. TheRespondent's answer denies the allegations of unlawfulconduct alleged in the complaint. Consolidated with thehearing on the above issues was a hearing with respect toissues raised by certain objections by the Unions to con-duct affecting the results of an election held among theemployees on November 29, 1965.1Pursuant to notice, a hearing was held in Cincinnati,Ohio, on September 19, 20, and 21, 1966. All partieswere represented by counsel and were afforded opportu-nity to adduce evidence, to examine and cross-examinewitnesses, and to file briefs. Briefs have been receivedfrom the General Counsel, the Respondent, and theCharging Parties and they have been carefully con-sidered.Upon the entire record in this case and from my obser-vation of the witnesses, I hereby make the following:FINDINGS OFFACT AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTThe Respondent is an Ohio corporation with its prin-cipal office and place of business located in Cincinnati,Ohio, where it is engaged as a contractor in the heatingand air conditioning business. During the 122 monthspreceding the hearing herein, Respondent purchasedproducts and materials, valued in excess of $50,000, fromfirms located within the State of Ohio, which firms, inturn, purchased and received said products and materialsfrom points directly outside the State of Ohio.The Respondent concedes, and I find, that it is engagedin commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDPipe Fitters Local Union 392 of the United Associa-tion of Journeymen and Apprentices of the Plumbing andIThe election was held pursuant to a stipulation for certification uponconsent election executed by the parties on November 19, 1965, in Case9-RC-6544167 NLRB No. 73 NATIONAL HEATING CO.Pipe Fitting Industryof the UnitedStates andCanada,AFL-CIO,and Sheet Metal Workers and InternationalAssociation,Local 141, AFL-CIO,are labor organiza-tions within the meaning of Section2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA. Chronology; Interference, Restraint, and CoercionThe Respondent is a heating and air conditioning con-tractor engaged principally in the installation of suchsystems in private homes. It employs approximately 20maintenance and production employees who are clas-sified either as sheet metal workers or pipefitters. All buttwo of the employees work out of the shop and spendmost of their time in the field. The two exceptions aresheet metal workers who spend all of their time in theshop where they are engaged in fabricating work and thefilling of orders. The management of the business consistsof Sheldon Braun, Sr., president, and his son, SheldonBraun, Jr., vice president and sales manager.Pursuant to arrangements by employee Mack Roach,a number of Respondent's employees in each of theabove-named job classifications attended a union meetingheld at the office of the Sheet Metal Workers Union onJuly 29, 1965.2 At this meeting, which was attended byrepresentatives of the Sheet Metal Workers Union andthe Pipe Fitters Union, it was explained by these unionagents that the two unions would conduct a joint cam-paign. This arrangement included the fact that the em-ployees, along the lines of their particular craft, wouldsign unionauthorization cards or membership applicationcards either for the Sheet Metal Workers Union or thePipe Fitters Union. A number of employees signed cardsat this meeting and thereafter the organizational campaigncontinued at the plant and other places where the em-ployees were in contact.On October 4, 1965, Local 392 of the Pipe Fitters andLocal 141 of the Sheet Metal Workers each filed seperaterepresentation petitions with Region 9 of the Board. Theformer Union sought a unit of "all pipefitters" and thelatter sought a unit of "all sheet metal workers," bothwith the usual exclusions.Insofar as the record discloses, the first overt manifes-tation of Respondent's reaction to the organizational ac-tivity of its employees occurred at a jobsite on October28, 1965. Kenneth Brown, a sheet metal worker who hadbeen employed by the Respondent for 7 years,3 testifiedthat as he and Braun, Sr., were about to leave the job,Braun, Sr., asked, "What do you think about this Unionsituation?" Brown said that he responded by saying thathe would like to make more money, whether the Com-pany went union or nonunion. According to employeeBrown, President Braun thereupon asked him "howmany groups are involved in this" adding that if therewere only two or three perhaps they could be given somemoney "to hush this thing up." Brown said that he toldBraun that all of the employees were involved. Accordingto Brown, the conversation then turned to a discussion ofother companies in the area who were operating underunion conditions. Brown said that the discussion finallySUnless otherwiseindicated, all dates hereinafter refer to 19653Brown quithis employment with the Company on July 1, 1966, underfriendly terms*Although calledas a witness for the Respondent, Braun,Sr , did nottestify concerning these conversations with the employees on Novem-ber 2535ended with Braun's saying, "I've got to work outsomething. I've got money invested here, I'm not going tolet you guys break me." Braun, Sr., conceded talking toBrown at the time and place in question, but said thatBrown began the conversation by asking for a wage in-crease.Braun said that upon his questioning, Brownmade it clear that he wanted a 25-cent-an-hour wage in-crease not only for himself but for the whole plant. Braunsaid he told Brown that he had never granted a blanket in-crease, only individual increases. When asked if duringthe conversation anything was said about the Union,Braun first replied, "I know he [Brown] mentionedsomething that there was a general idea about joining theunion." To the same question he later testified thatBrown told him "they're going to think about organizingthe place." Employee Brown impressed me as a crediblewitness. To the extent that his testimony concerning theforegoing conversation differs from that of Braun, Sr., Icredit his version. Moreover, and as noted below, it is un-denied that on November 2, 1965, Braun engaged in asimilar and far more extensive course of conduct involv-ing the questioning of practically all of the employees.It is undisputed that on November 2, Respondent'ssheetmetal workers and pipefitters were individuallysummoned into the office of President Braun where hespoke to them alone. Three employee witnesses testifiedwithout contradiction as to the nature and content ofthese conversations.4 Mack Roach, a sheet metal workerwith the Respondent for approximately 9 years and thealleged discriminatee herein, was the last employee to becalled in. Roach's credited and undenied testimony of theconversation which ensued is as follows: Upon entering,he was told to sit down. The bookkeeper entered the of-fice and placed five of his cancelled paychecks on thedesk. Braun, Sr., then asked Roach if he or his wife hadendorsed the checks. Roach said that he did. Braun thenasked that he sign his name on a yellow pad. Roach, whotestified that the paper bore the signatures of the em-ployees who had been called in before him; signed hisname under that of the last employee. Braun then askedRoach if he had signed a union card. Roach said that hedid not think that he ought to tell. When Braun thereuponstated that he might as well, because he was "going to findout anyway," Roach conceded that he had signed a card.Braun asked where he had obtained the card. Roach saidhe had obtained it from a union representative outside ofthe shop. Braun then said, "Well, if you get the union inhere you are only going to be hurting yourself. There aregoing to be a lot of changes if it gets in ... you have beenhere a long time and you haven't lost much work sinceyou have been here, but if the union gets in, I can't affordto pay those wages. You will be out of work. I can't affordto keep you working." At this point Braun asked if hethought the Union was a good thing Roach answered af-firmatively and stated that it would get the employeesmore money. The conversation then turned to wages andraises, the details of which need not be related here. How-ever, in addition to the foregoing, Roach testified withoutcontradiction that during the conversation Braun statedthat if the Union came in he would take away all thetrucks5 and require the men to buy their own tools; and5Roach here had reference to the fact that the employees who workedout of the plant were permitted to take their trucks home after workinghours. 536DECISIONSOF NATIONALLABOR RELATIONS BOARDthat "he could just get rid of everybody in there and hiresomeone else,go down the street and open up a newshop, a new company, rather than have a union."Braunfinally stated that it was none ofhis businesshow the em-ployees voted, but that there would be some "bigchanges" if the Uniongot in.Employee Kenneth Browntestified that upon being called into the office he was alsoqueried as to who endorsed his paychecks, whereupon hewas also askedto sign hisname to the yellow pad. Braunthen asked if he had signed a card for the Union, and if so,whether the card was for the Pipe Fitters Union or theSheet Metal Workers Union. Upon Brown's disclosingthis information, Braun asked from whom he had ob-tained the card. Brown said he obtained it at the unionhall.Braun thereupon talked to Brown about changes inconditions of employment which would result if the Com-pany became unionized, much in the same manner as hedid with Roach, as has been heretofore related.6 Furthertestimony concerningBraun's interviews with the em-ployees on November 2 was given by Omer Rider, asheetmetal worker who had been employed by theRespondent for approximately 20 years. Like the others,he testified without contradiction that Braun asked if hehad signed a union card. Rider told Braun that he had not.Rider credibly testified that Braun thereupon asked if em-ployee Mack Roach "was one of the starters of having aunion come in." Rider answered that he did not know.This testimony is undenied.For the sake of chronology, it may be noted that aBoard hearing on the Unions' representation petitionswas scheduled for November 12. Two days before, onNovember 10, Respondent's attorney visited the plantand interviewed, individually, each of the employees. Therecord reflects that the purpose of the interviews was toenable counsel to prepare for the representation hearing. 7The complaint does not allege, nor does the GeneralCounsel contend, that Respondent violated the Act bythe attorney's interviews with the employees.On the following day, November 11, President Braunassembled the employees in his office and during thecourse of the meeting discharged Mack Roach. While thisis noted chronologically, the details of this meeting arehereinafter discussed in the section dealing with the al-leged discrimination against Roach.As more fully noted hereinafter, the parties met for ascheduled representation hearing on November 12 andat this time agreed to a consent election. The election wasset for November 29, a Monday, between the hours of7:30 and 8:30 a.m. It is undisputed that President Braunassembledthe employees and spoke to them again whenthey reported to work inthemorningon Saturday,November 27.8 Openingthe meetingwith a statement tothe effect that the employees could vote as they pleased,Braun statedthat this would be a question-and-answerperiod and that he would try to answer any questions.The employees then brought up such matters as vaca-tions, insurance, the use of company trucks after workinghours, the purchase of tools, and asked what changes inpresent company practicesconcerningthesematterswould occur if the Uniongot in.According to the8 Brown testified also that during this conversation Braun stated that hecould buy offthe union agentsfor $50.'The interviews were recorded by a reporterand the transcripts of theinterviewswere receivedin evidenceCounsel's questions to the em-ployeesconcerned their various job duties.8 Saturdayis a normalworkday forRespondent's employees. Brauntestified thathe called the meeting because the employees requested thattestimony of Braun and employee William Barrett, Braunreplied that these matters would be subject to negotiationwith the Union. With respect to the Company's currentprofit-sharing plan, Braun advised that it had been ap-proved by the Internal Revenue Service and that it wouldremain in effect. In addition to the foregoing, it is un-disputed that during this meeting Braun also referred tothe consequences that would result to Respondent's busi-ness if the Union became the bargaining representative.Thus, employee William Barrett testified that Braun toldthe employees that "if the union went in he would go outof business ... he would buy another place and open upanother place down the street ... there would be five orsixmen working there if it did go through, the union."GilbertHageman,a serviceman called by theRespond-ent,was asked on directexaminationwhatBraun saidconcerning the Respondent's going out of business if theUnion came in. In response Hageman said that a discus-sion ensued "about how could we meet competitiveprices and competition if he had to pay us union scales."Continuing, Hageman testified:He [Braun, Sr.] said in a short time, a matter ofmonths we would be running out of work, because hesaid he just couldn't compete and take on more newwork if he had to pay higher wages, so thereforeeventually we would just fold up and close out andjust be down to more or less a service company, tak-ing care of the customers and jobs that we've had foryears.... If it gets that far he could worksome menout of their own homes. . . . It would be down tomore or less a service group, which at that time wasfive or six men, it would just keep gettingsmaller.Braun did not deny that testimony of Barrett nor did histestimony differ substantially from that of Hageman.When asked the same question as put to Hageman(above),Braun's testimony was as follows:I really didn't know at the time what the wage scalewas, but I know ours was somewhat less, we primari-ly beingresidentialcontractors, by that, I mean res-idential houses, the majority, the bulk of our workis residential and in Cincinnati, I would think of thehouses built in Cincinnati union-wise would be lessthan one percent, so we are in a very small field if wewere going to belong to a union, and expect to main-tain the pace or amount of work, it would diminishfast. I said that we would be able to finish the workthatwe started, from then on with the additionalcosts, I doubt if we would pick up any work and itwould just be a question of how long it would take toexhaust what we already had on our books, it mightbe six months it might be eight.... I did say that wehad a fair amount of service work, we could probablyalways handle five or six or seven men.B.Conclusions as to the 8(a)(1) ViolationsFrom the facts set forth above, it is clear that Respond-ent engaged in an extensive campaigndesigned toprevent its employees from exercising the rights guaran-they havea "general meeting." Employee GilbertHageman, called by theRespondent,testified that he requested the meeting because he wanted toasked questions about rumors that were passing among the employees.Employee William Barrett,called by the General Counsel,testified thathe was not aware that any employees had requested the meeting. The rele-vant issue,of course,is what Braun said to the employees. NATIONAL HEATING CO.teed them in Section 7 of the Act. Specifically, I find thatRespondent,by Braun, Sr., violated the Act by the fol-lowing conduct: (1) its interrogation of Kenneth Brownon October 28 concerning employee union activity; (2)its summoning the employees individually into the officeon November 2 and interrogating them in regard to theirunion activities, sympathies, and desires; (3) on the sameoccasion, its threats of economic reprisals to the em-ployees if the Company became unionized, as well as thethreat to Roach that rather than to have a union theRespondent would get rid of the employees and open upa new shop down the street; and (4) its threat to the em-ployees on November 27 that if the Company becameunionized it would close the plant and/or that it wouldbecome only a service organization with a complement ofsix or seven service employees."C.The Discharge of Mack C. RoachWith the brief exception noted below, Mack C. Roach,a sheet metal worker, was steadily employed by theRespondent from 1956 until November 11, 1965. Roachand employeeCarl Altrock,also a sheet metal worker,were engaged principally in the filling of orders and thefabrication of various sheet metal components in theplant.They were the only "inside" employees, this ascontrasted to the other employees who spent most oftheir time in the field where they were engaged in outsideinstallationand service work.As heretofore noted, it was Roach who first contactedthe Union and it was he who was initially responsible forthe organizing campaign. Thereafter Roach signed upother employees and continued to act as a leader in theorganizational drive. As has been also noted, Roach wascalled into the office ofBraun,Sr., on November 2 atwhich time Roach, upon being pressed by Braun, ad-mitted that he had signed a union card and stated that hethought the Union was a "good thing." Moreover, therecord reflects that Respondent at this time suspectedRoach of being the prime mover in the union campaign,for on the same date Braun,Sr., asked employee OmerRider if it was not a fact that Roach was initially responsi-ble for starting the organizational drive.Prior to Roach's dischargeon November 11, 1965, itis undisputed that Sheldon Braun,Jr., terminated Roach'semployment for a period involving approximately the last2 weeks of August 1965.1" Concerning his termination atthis time, Roach testified that Braun, Jr., came up to himin the middle of the morning and advised that he wasgoing to be"let go."Roach said that when he inquired asto the reason,Braun,Jr., replied that,"we are going toclose the shop down. We can buy the materials. Therewas a fellow in here the other day and he can sell us thematerials cheaper than we can possibly make them."9Thisfinding is predicated upon the undenied testimony of employeesBarrett and Hageman,as heretofore set forth.Assuming that Braun alsostated,as his quoted testimony implies,that the Company would takesuch action because it would be unable to meet competition, this does notnullify the coercive impact ofsuch statementsThese remarkswere notsimply predictions of future action that the Respondentmight be forced totake if theUnion made exorbitant demands that it could notmeet. CfWausau SteelCorporation,160 NLRB 635.10 It is not alleged that this termination was for discriminatory reasons' I It maybe noted that Roach testified he was terminatedby Braun, Jr.,on August16, 1965.Braun,Jr., testified that the layoff occurred aboutAugust 24.Roach's timecards,which were subsequentlyintroduced bythe Respondent,reflect that Roach was not on thepayroll forapproxi-537When Roach then asked if Altrock would also be laid off,Braun repliedthatAltrockwould be retained for 6months "until things were straightened out." Thetestimony of Braun, Jr., concerning this termination wasconfused and fragmentary. Without supporting detail, hestated in general terms that Roach was terminatedbecause he was not keeping up with production. Roachimpressed me as an honest and forthright witness and Icredit his testimony concerning the conversation he hadwith Braun, Jr., at the time of this termination.It is undisputed that Braun, Sr., called Roach back towork about September 1.11 Braun, Sr., testified that atthis time he called both Roach and his son into the officeand that he told them "you and him [Braun, Jr.] definitelyhave got to get along, because you are in direct contact allthe time and he's between you and the men outside, andall of this confliction has got to be stopped." In additionBraun,Sr., testified that he told Roach that his productionwas "not near what it used to be" and that he had better"shape up" or he would not be there long. Concerning hisrecall,Roach testified that he went to the plant afterreceivinga messageleft at his home by an employee thathe report in. Roach said that when he entered the officeBraun, Jr., was on the telephone and that he spoke toBraun,Sr., alone.WhenBraun,Sr., asked if he wanted toreturn to work, Roach replied in the affirmative, but oncondition that the job would be permanent and that hewould not be laid off again in a few weeks. Roach saidthatBraun,Sr., assured him that two men were neededand that he thereupon agreed to report to work on the fol-lowing Monday. Roach also testified that at the end of theconversationBraun,Sr., remarked, "I don't see why youand Jr. don't get along too well," and that he replied, "Iwasn't trying not to get along with him." When asked ifBraun told him that he had better shape up or he wouldnot be there long, Roach testified, "I don't recall him say-ing any suchthing."While this testimonyis not a literaldenial that the statement was made, from my observationof the witnesses, I credit Roach's version as to the cir-cumstances of his recall and his conversation with Braun,Sr., at the time of his recall.12 Upon the entire record inthis case, and from my observation of the witnesses, I amconvinced and find thatBraun,Jr., terminated Roachbecause he and Roach did not get along. This is clear notonly from the testimony of Braun, Sr., who said theywould have to get along at the time of Roach's recall, butBraun, Jr., also conceded that: "He (Roach) was a rabblerouser or something, he was always trying to get me in themiddle of these guys. "13Itwill be recalled that Respondent's attorney came tothe plant and interviewed each of the employees onNovember 10 in preparation for the representation hear-ing to be held on November 12. It is undisputed thatRespondent's attorney at this time served each of the em-mately the last 2 weeks of August 1965, but that he was again on Re-spondent's payroll in the first week of September12Braun,Jr., did not testify concerning any recall conversation at whichhe was present.Moreover,although Braun,Jr., said that about a week orso before he terminated Roach he told his father that"one of these dayswe're(he and Roach)going to part company." He testified that he didnotconsult with his father at the time he discharged Roach Braun,Sr., how-ever,testified that he participated with his son in making the decision toterminate Roach in August.'°Roach also testified that he did not get along with Braun,Jr.Therecord further reflects that Roach,while on the job, called Braun, Jr., bythe name of "Junior " The age of Braun,Jr., is 24. Roach is about 4 yearshis senior. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees with a subpena to testify at the hearing. Roach'sfinal discharge, which is at issue here, took place onNovember 11 under the following circumstances: It isundisputed that about 8:30 a.m. on Thursday, November11, all of the sheet metal workers, of whom there were ap-proximately 12, were summoned into the office of Braun,Jr.,where they were addressed by Braun, Sr. Except tothe extent hereinafter noted, there is no dispute as to whatoccurred and what was said at this meeting. Thus, Braun,Sr., opened the meeting by telling all the employees whodrove trucks to step up and put the keys to their trucks onthe desk. 14 When this was accomplished he proceeded bystating that there had been a slowdown and he wanted toknow why. He thereupon turned to Carl Engel and askedwhat was his problem. Engel replied that he was notaware of any problem or that his production was down.According to Braun, he turned next to employee WalterGreen. Green was asked the same question and gave thesame answer. At this point he turned to Roach. Brauntestified, "I asked Mack Roach what his problem was andIgot the same answer." Braun thereupon told Roach thathis production was off $500 compared to the same monthin the last year. There here arises some dispute in thetestimony. Roach testified that at this point Braun saidthat "he was not going to put up with it" and that heshould pick up his timecard and have his check made out.In substantial corroboration of Roach, employee Browntestified that after Braun had charged Roach- with beingoff $500, Braun asked Roach, "What do you say aboutthat?" Brown said that Roach replied, "Well, I don'tknow," whereupon Braun told Roach to pick up histimecard and have his check made out. Braun assertedthat more than this took place. Braun testified that afterRoach said that he did not know why his production (al-legedly) was down, he reminded Roach that he (Braun)had rehired him over his son's head and that he had beenadvised to shape up or he would be let go again. Braunsaid that he then stated to Roach, "If you can give me areason why you have this general slow down, I will behappy to listen to it." It was Braun's testimony that at thispoint, "he [Roach] couldn't give me any answer, he gaveme a sneer and a smile and said he didn't know why."Braun testified that thereupon he repeated the samequestion, but that Roach "couldn't give me any answer."Braun said that he then told Roach to pick up his timecardand that he would personally sign his check. From my ob-servation of the witnesses, I credit the testimony ofRoach and employee Brown concerning the conversationbetween Roach and Braun, Sr., which occurred duringthis meeting. However, and as hereinafter noted, my ulti-mate conclusion concerning Roach's termination wouldbe the same even if I accepted Braun's testimony con-cerning the latter part of this conversation. It is un-disputed that after the above discussion Roach left themeeting to pick up his timecard and that he returnedshortly thereafter to have Braun sign his final terminationcheck."The timing of this remark is not in substantial dispute EmployeeKenneth Brown recollected that at this point he left the room to get hiskeys and that Braun, Sr , did not disclose the purpose of the meeting untilafter he returned to the office and placed the keys on the desk15The record reflects that in the summer of 1965 Roach at first refusedto wear a newly issued company uniform but that he ultimately compliedHowever, this matter is hardly relevant since it is not a reason assigned bythe Respondent for his discharge in November16The fabricating work which Roach normally would have performedD.Conclusions as to Roach's DischargeIt is significant to note at the outset of this discussionthat Roach had satisfactorily served the Respondent as asheet metal employee for approximately 9 years prior tothe dispute which is at issue here. 15 As has been hereto-fore noted, Roach was terminated for a 2-week period inlatter part of August 1965, by Braun, Jr. However, as hasbeen previously found, this termination arose because ofpersonal differences between Roach and the youngerBraun. The fact that Braun, Sr., reinstated Roach "overhis son's head" certainly is a strong indication that theelder Braun must have regarded Roach as a satisfactoryand competent employee.16 Accordingly, I am satisfiedand find that Roach's termination in August was not theresult of any deficiency in his work performance.In explanation of his reason for discharging Roach dur-ing the course of the November 11 meeting, Braun, Sr.,testified that he had not predetermined to discharge thisemployee at the time he called the meeting. Rather, Braunasserted, he discharged Roach when Roach failed to givean answer as to the reason for his production beingdown. 17 Before considering this explanation of Braun, itis first relevant to consider Braun, Sr.'s charge to Roachthat his production was down $500 within the last monthor two as compared to the same period in the precedingyear. In the first place, Braun's testimony is confusing astowhether Roach alone was allegedly down $500 orwhether this asserted figure included the work of Carl Al-trock, a coworker with Roach. Thus, Braun testified asfollows:TRIAL EXAMINER: I believe you testified thatproduction was down $500 in a month, did that referto all the sheet metal employees?THE WITNESS: No, that was production.TRIAL EXAMINER: And who is involved in produc-tion?THE WITNESS: Mack Roach and Carl Altrock.TRIAL EXAMINER: Did you review Roach's andAltrock's records individually?THE WITNESS: Yes, Sir.TRIALEXAMINER: Did I understand yourtestimony to be that Roach was more responsible forany such loss during this period than was Altrock?THE WITNESS: They each make their own dailysheets, what they produce, and this is tabulated thenper day, per week, per month.TRIAL EXAMINER: Now,what did those recordsshow?THE WITNESS: They were short in, I think it wasAugust of'65, approximately $500.TRIAL EXAMINER:Who was short?THE WITNESS:Mr. Roach.TRIAL EXAMINER: And how about Mr. Altrock?THE WITNESS: No difference, I think it was within$15.during his 2-week termination was contracted out to another company"Thus,Braun, Sr., testified,"Idischarged him at the instant hecouldn't give me any satisfactionof whywhen I asked him maybe four orfive questions I would get no answerhe didn't give me any answer .just gave me a sneer and said he didn't know why " Braun, Sr , furthertestified,"I liked the guy, this kid isn't any dummy,he can perform, if hewould have given me any kind of break at all in there, 1'm_positiveif hewould have said you give me another week,Iwould have been happy togive it to him." NATIONAL HEATING CO.539. It seems to me that at least one construction of theforegoing testimony would be that Altrock was aboutequally responsible for any loss of production as wasRoach. Significantly, the Respondent failed to offer or in-troduce the production records of Roach, Altrock, or ofthe sheet metal department, even though such documentswere available.18 Moreover,Braun, as noted in his above-quoted testimony, asserted without further explanationthat Roach's output was short in the month of August1965. This, he previously testified, was on a comparativebasis with the year 1964. The unreliability of this unsup-ported testimony becomes all the more apparent whenconsidered with the undisputed fact that Roach was offwork for 2 weeks in August 1965.19 Turning now toBraun's assertion that Roach was discharged because hedid not give the right answer to his question concerningthe alleged deficiency in production, it will be recalledthat the same question was put to Engel and Green, bothof whom Braun said responded to the effect that theywere not aware of any slowdown or that they did notknow why. As previously noted, Braun testified that afterquestioning these two employees he thereupon turned toRoach, asked him the same question, and received thesame answer. In accordance with my preceding findingthat at this point Roach was discharged, the disparatetreatment of this employee becomes so readily apparentthat no further elaboration is necessary.But assumingthat Braun was not satisfied with Roach's answer and thathe pressed him further, only to receive the sameresponse, it is equally true that Braun did not, so to speak,similarly cross-examine the other employees from whomhe received the same initial response.20 In short,I am per-suaded and find that Braun, Sr., singled out Roach andthat he discharged him in violation of Section 8(a)(3) and(1) of the Act.21 Respondent's asserted reasons for thedischarge of this employee do not stand up under scru-tiny, a factor which in itself is indicative of discrimination.In addition, other relevant and compelling evidence, in-cluding Respondent's well-founded suspicion that Roachwas the first to bring in the Union; Respondent's unionhostility, as demonstrated by its 8(a)(1) conduct as setforth herein; and the timing and precipitate manner ofRoach's discharge, coming as it did on the day before therepresentation hearing and in the presence of all Respond-ent's sheet metal employees,lead me to conclude andfind that Respondent's decision to terminate Roach wasmotivated by discriminatory considerations and that itsaction was thus violative of Section 8(a)(3) of the Act.2216Asindicated in the quoted testimony above,Braun, Sr., testified thathe had reviewed the worksheetsof Altrock andRoach.Moreover,Braun,Sr., testified that a basis for his belief that the output ofallof the sheetmetal workers was down was predicated upon his review of the workrecords of this department.iBLater in the hearing, after the implausibility of the above testimonywas openly noted at the hearing,Braun,Sr., changed his testimony to saythat he had charged Roach with a $500 deficiency for the month ofNovemberrather than August. ,10Moreover,there is no evidence that Braun,Sr., engaged in anysimilar action against CarlAltrock,the other employee who worked withRoach,and whom Braun,Sr , at the hearing indicated was also deficientin his outputof work.21Without being at all specific,Braun, Sr., gave some vague testimonyto the effect that prior to August 1965, he complained several times toRoachand Altrockthat the sheet metal inventory in 1964 had a highervalue than it did in 1965 Roach testified that during his employment"there was always some general complaint with everybody that produc-tion should be up."He further testified,and I credit his testimony to thiseffect, "I don't recall any specific time that he(Braun, Jr.) criticized (me)other than the average,Imean,just saying let's get this done or you canE.The 8(a)(5) AllegationPredicated upon theJoy Silk Millsdoctrine,23 the com-plaint alleges that on and after November 12, 1965, theRespondent violated Section 8(a)(5) and (1) of the Act byrefusing to recognize and bargain with the Union in an ap-propriate bargaining unit. Respondent's defense hingesprincipally upon its contention that the employees did notvalidly designate theUnionsto act as their joint bargain-ing agent in the alleged appropriate unit. As indicatedbelow, I find merit to the Respondent's contention.As noted at the outset of this Decision, the two Unionsinvolved in this proceeding agreed to undertake a joint or-ganizationalcampaignwith the understanding thatRespondent's pipefitter employees would sign cards forLocal 392 of the Pipe Fitters Union and the sheet metalworkers would sign cards for the Sheet Metal WorkersUnion. This is in fact what occurred as the campaignproceeded.Thus, the cards signed by Respondent'spipefitter employees stated in pertinent part as follows:I, the undersigned employee of the (Company) em-ployed as (occupation) at (place), hereby make appli-cation for membership in the United Association ofJourneymen and Apprentices of the Plumbing and.Pipe Fitting Industry of the United States andCanada, Local Union No. 392, and when acceptedinto membership do hereby agree to abide by its con-stitution and by-laws, and herewith designate theUnited Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada, Local Union No. 392,and its duly authorized representatives,as my solecollective bargaining agent.[Emphasis supplied.]The cards signed by Respondent's sheet metal em-ployees stated as follows:SHEET METAL WORKERS' INTERNATIONALASSOCIATIONAFFILIATED WITH AFL-CIOAUTHORIZATION FOR REPRESENTATIONI, the undersigned, hereby authorize the SHEETMETAL WORKERS INTERNATIONAL AS-SOCIATION, or any affiliated Local Union thereof,to represent me for purposes of Collective Bargain-ing, and in my behalf, to negotiate and conclude allagreements as to hours of labor, wages, and otherconditions of employment.hurry upa littlemore,somethinglike that." In any event, the record isclear and I findthat Roachwas never warned concerning any allegedslowdown nor was he given any warning concerning the allegeddeficiencyin his output prior to the November I I meeting.22 1 think it more than a coincidence that Braun, Sr., called thismeetingthe day before the representation hearing just as he subsequently calledthe employees together and spoke to them ina coercivemanner on the lastworkdaypreceding the election.As to the NovemberI I meeting,I thinkit alsopeculiar that at the outset of thismeeting Braun,Sr., required theemployees to place theirtruck keys on the desk. Employee Browntestified without contraadiction that the keys were not returneduntil theend of the meeting, at which time Braun, Sr., stated, "You guysget thesekeys and get on out of here then, if anyone wants their check I'll be in myoffice " The atmosphere in which thismeeting wasconducted is furtherreflected by Brown's undeniedtestimony that Braun, Sr , stated near theoutsetof the meeting, "I can do without this sheet metal department, all ofyou guys. You nevermade nomoney anyway,never "23Joy Silk Mills, Inc. V. N.L.R B.,185 F.2d 732 (C A.D.C.), cert. de-nied341 U.S. 914 Also applicableunder theGeneral Counsel's theory isKernelFoamProducts, Inc,146 NLRB 1277, andIrving Air ChuteCompany, Inc.,149 NLRB 627 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 4, 1965, Pipe Fitters Local Union 392filed a representation petition in Case 9-RC-6543, thepetition alleging the appropriate bargaining unit to consistof "all pipe fitters, excluding all other employees, profes-sional employees, office clerical employees, guards, andsupervisors as defined in the Act." On the same dateSheet Metal Workers Local 141 filed a representationpetition in Case 9-RC-6544, the petition alleging the ap-propriate bargaining unit to consist of "all sheet metalworkers, excluding all other employees, professional em-ployees, office clerical employees, guards and super-visors as defined in the Act."Pursuant to a notice of hearing and an order of the Re-gionalDirector consolidating the above RC cases, theparties met for hearing on November 12, 1965. However,the hearing did not open for on this date the parties ex-ecuted a stipulation for certification upon consent elec-tion. This agreement provided that the parties would ap-pear on the ballot as joint petitioners and that the ap-propriate bargaining unit was to consist of "all productionand maintenance employees employed by the Employer,including employees working in the field and in the sheetmetal shop, excluding office clerical employees, thedispatcher, salesmen, and all guards, professional em-ployees and supervisors as defined in the Act."24Pursuant to this agreement, an election was conducted onNovember 29, 1965, which resulted in 6 votes being castfor the Petitioners and 12 votes being cast against the par-ticipating labor organizations.The Petitioners sub-sequently filed objections to the election, the merits ofwhich are considered hereafter in this Decision.I turn now to my conclusions concerning the allegedrefusal to bargain. Preliminarily, it is noted that Respond-ent admits that the unit set forth in the consent agree-ment, and as alleged in the complaint, is appropriate forthe purposes of collective bargaining. Further, and asidefrom the question of designation of the bargaining agent,the credited and unrefuted testimony of employee wit-nesses establishes, and I find, that a majority of the em-ployees in the unit composition stipulated to, by theparties signed union authorization cards on or beforeNovember 12, 1965.25There remains the issue as to whether Respondent'semployees in fact designated the two Unions here in-volved to act as their joint collective-bargaining represent-ative. This question, it seems to me, must quite clearly beanswered in the negative. Thus, the face of the respectivecards signed by the employees explicitly authorizedonlythe Union designated thereon to act as the bargainingagent. There is no evidence whatsoever to indicate thatthe employees were ever told that the signing of a card foreither Union would also be considered as authorizationfor both Unions to act as the joint collective-bargainingagent. Accordingly, since the evidence does not establishthat the employees authorized the Unions to act for themas the joint bargaining representative, or that such wastheir intention, I shall recommend that the alleged 8(a)(5)allegation in the complaint be dismissed.26 It is true thatby this result the Respondent may stand to benefit by itsown 8(a)(1) and (3) unfair labor practices. On the other:land, although an inference may be drawn that a majorityof the employees were influenced to vote against theUnions because of such unfair labor practices, the in-ference is equally warranted that the employees so votedbecause they did not desire joint representation by thePipe Fitters and Sheet Metal Workers Unions.27IV.THE OBJECTIONS TO THE ELECTIONThe objections to the election involved conduct whichhas previously been considered herein, i.e., the dis-criminatory discharge of Mack C. Roach on November11, 1965, and the coercive statements made by Braun,Sr., to the employees at the meeting held on November27, 1965. Having found that by such conduct the Re-spondent violated Section 8(a)(3) and (1) of the Act, it isfound and concluded chat therealso ismerit to the objec-tionswhich are at issue herein.28 Accordingly, it isrecommended that the election in this case, which washeld on November 29, 1965, be set aside,V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.VI.THE REMEDYHaving found that the Respondent has engaged in andisengaging in certain unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act, it will berecommended that Respondent be ordered to cease anddesist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.Itwill be recommended that the Respondent offer toMack C. Roach, immediate and full reinstatement to hisformer or substantially equivalent position, without preju-dice to his seniority and other rights and privileges, andmake him whole for any loss of earnings he may have suf-fered by reason of the unlawful discrimination againsthim, by payment to him of a sum of money equal to thatwhich he normally would have earned, absent said dis-24 Subsequently the petition in Case 9-RC-6543 was withdrawn andthe petition in Case 9-RC-6544 was amended and executed by eachUnion to conform with the terms of the consent agreement25 1 deem it unnecessary to decide whether Carl Engel is a supervisorwithin the meaning of the Act. Thus, assuming Engel's inclusion in theunitand also assuming Roach's exclusion from the unit, the card countwould still be 10 signed cards out of 19 employees in the unit It is furthernoted that of these 10 employees, 15 signed cards for the Sheet MetalWorkers Union and 5 for the Pipe Fitters Union Roach, whose cardshould also be properly counted in view of the findings herein, signed acard for the Sheet Metal Workers.26 In accord with this conclusion isSuper Sagless Spring Corporation,125 NLRB 1214, 1235,LeRoy Stovesand Motor Company,127 NLRB19, 24 In viewof this conclusion,Ideem it unnecessary to determinewhether on November 12, the Unions made an effective request to bar-gain.27William Crellm, business manager of Pipe Fitters Local 392, testifiedthat he met with five of Respondent's pipefitter employees who sub-sequently signed cards for the Pipe Fitters Union Significantly, Crellintestified, "We explained to them whatourworking conditions were, whatourfringe benefits were, whatourwages were, whatourapprenticeshipand educational system consisted of, and we tried, to the best of our abilityto tell them what it meant to be Union men." [Emphasis supplied.] Crellintestifiedthat by "our" he meant PipeFitters Local No 39228All of the conduct referred to above occurredsubsequent to the filingof the petitions and prior to the holding of the election NATIONAL HEATING CO.crimination, from the date of his discharge to the date ofoffer of reinstatement, less his net earnings during saidperiod.Backpay shall be computed in the mannerprescribed by the Board inF.W. Woolworth Company,90 NLRB 289, and with interest thereon as prescribed inIsis Plumbing & Heating Co.,138 NLRB 716.Because of the serious nature of the unfair labor prac-tices here involved, it will be recommended that theRespondent cease and desist from infringing in anymanner upon the rights guaranteed employees by Section7 of the Act.Upon the basis of the above findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.The Unions are labor organizations within themeaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing em-ployees in the exercise of their rights guaranteed in Sec-tion 7 of the Act, the Respondent has engaged in and isengaging in unfairlabor practices within themeaning ofSection 8(a)(1) of the Act.4.By discriminating in regard to the employment ofMack C. Roach, to discourage membership in the Unionsthe Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) ofthe Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6.The Respondent has not violated Section 8(a)(5) ofthe Act by refusing to bargain with the Unions as allegedin the complaint.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclu-sions of law,and pursuant to Section10(c) of the Act, itis recommended that Respondent,The National HeatingCompany,itsofficers,agents,successors, and assigns,shall:1.Cease and desist from:(a)Coercivelyinterrogatingitsemployeeswithrespect to their union activities,sympathies,and affilia-tions;threatening them with lost of benefits for engagingin union activity;and threatening to close the plant or toreduce its complement to a service organization if the em-ployees select the Union as their bargaining representa-tive.(b)Discouraging membership of any employee in PipeFittersLocal Union392 of theUnited Association ofJourneymen and Apprentices of the Plumbing and PipeFitting Industryof the UnitedStates andCanada,AFL-CIO,or Sheet Metal Workers International As-sociation,Local 141, AFL-CIO,or any other labor or-ganization, by discharging or in any other manner dis-criminating against any employee with regard to his hireor tenure of employment,or any term or condition of em-ployment,except as authorized in Section 8(a)(3) of theAct.(c) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed by Section7 of the Act.5412.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Make Mack C. Roach whole for any loss ofearningshe may have suffered by reason of the dis-criminationagainst him in the manner set forth in the sec-tionentitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(c)Post at its plant at Cincinnati, Ohio, copies of theattached notice marked "Appendix."29 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 9, after being dulysignedby Respondent's represent-ative, shall be posted by Respondentimmediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places,including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify theRegionalDirector for Region 9, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.30IT IS FURTHERRECOMMENDEDthat the allegation of thecomplaint that Respondent violated Section 8(a)(5) of theAct be dismissed.IT IS FURTHERRECOMMENDEDthat the election con-ducted on November 29, 1965, be set aside and that Case9-RC-6544 be remanded to theRegionalDirector of Re-gion 9 of the National Labor Relations Board for the pur-pose of conducting a new election at such time as hedeems that circumstances will permit the free choice of acollective-bargaining representative by the employeesconcerned.29 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommendedOrder ofa Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced,by a decree of a (United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words "a Decisionand Order."so In the event that this Recommended Order is adopted by the Board,this provisiomshall be modified to read-"Notify saidRegional Director,inwriting, within 10 days from the date of this Order,what steps Re-spondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT interrogate our employees concern-ing their union activities, sympathies, or member-ship.WE WILL NOT threaten our employees with loss ofbenefits forengagingin union activity.WE WILL NOT threaten to close our plant or toreduce it to a service organization if our employeesselect the Union as their bargaining representative. 542DECISIONS OF NATIONALWE WILL NOT discourage membership in Pipe Fit-ters Local Union 392 of the United Association ofJourneymen and Apprentices of the Plumbing andPipeFitting Industry of the United States andCanada, AFL-CIO, and Sheet Metal Workers Inter-national Association, Local 141, AFL-CIO, or anyother labor organization of our employees, bydischarging any of our employees because of theirconcerted or union activities, or in any other mannerdiscriminate against them in regard to their hire ortenure, or any term or condition of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofthe rights guaranteed by Section 7 of the Act.WE WILL offer immediate and full reinstatement toMack C. Roach and make him whole for any loss ofpay he may have suffered because of the discrimina-tion against him.LABOR RELATIONS BOARDAll our employees are free to become or remain mem-bers of the above-named Unions or any other labor or-ganization, or to refrain from such membership.DatedByTHE NATIONALHEATINGCOMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Room 2407,Federal Office Building, 550 Main Street, Cincinnati,Ohio 45202, Telephone 684-3686.